

114 S107 IS: Terminating the Expansion of Too-Big-To-Fail Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 107IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Financial Stability Act of 2010 to repeal certain designation authority of the
			 Financial Stability Oversight Council, to repeal the Payment, Clearing,
 and Settlement Supervision Act of 2010, and for other purposes.1.Short titleThis Act may be cited as the Terminating the Expansion of Too-Big-To-Fail Act of 2015.2.Repeal of
			 designation authority under the Financial Stability Act of 2010 and the
 Dodd-Frank Wall Street Reform and Consumer Protection Act(a)Financial Stability Act of 2010The Financial Stability Act of 2010 (12 U.S.C. 5311 et seq.) is amended—(1)in section 102 (12 U.S.C. 5311)—(A)in subsection (a)—(i)by striking paragraph (4);(ii)by redesignating paragraphs (5) through (7) as paragraphs (4) through (6), respectively; and(iii)by striking paragraph (6) (as redesignated) and inserting the following:(6)Significant bank
 holding companyThe term significant bank holding company has the meanings given to it by rule of the Board of Governors.;and(B)by striking subsection (c);(2)in section 112 (12 U.S.C. 5322)—(A)in subsection (a)—(i)in paragraph (1)(A), by striking or nonbank financial companies; and(ii)in paragraph (2)—(I)in subparagraph (A), by striking and nonbank financial companies;(II)by striking subparagraphs (H) and (J);(III)by redesignating subparagraphs (I), (K), (L), (M), and (N) as subparagraphs (H), (I), (J), (K), and (L), respectively;(IV)in subparagraph (H) (as redesignated), by striking nonbank financial companies and;(V)in subparagraph (I), as so redesignated, by striking , nonbank financial companies,; and(VI)in subparagraph (L), as so redesignated—(aa)by striking clause (iv); and(bb)by redesignating clauses (v) and (vi) as clauses (iv) and (v), respectively; and(B)in subsection (d)—(i)in paragraph (3)—(I)in subparagraph (A), by striking nonbank financial company or each place the term appears;(II)in subparagraph (B), by striking nonbank financial company or; and(III)in subparagraph (C), by striking foreign nonbank financial company or;(ii)by striking paragraph (4); and(iii)by redesignating paragraph (5) as paragraph (4);(3)by striking sections 113 (12 U.S.C. 5323), 114 (12 U.S.C. 5324), 161 (12 U.S.C. 5361), 162 (12 U.S.C. 5362), 164 (12 U.S.C. 5364), 167 (12 U.S.C. 5367), and 170 (12 U.S.C. 5370);(4)in section 115 (12 U.S.C. 5325)—(A)in the section heading, by striking nonbank financial companies supervised by the Board of Governors and;(B)in subsection (a)(1)—(i)by striking nonbank financial companies supervised by the Board of Governors and; and(ii)in subparagraph (A), by striking nonbank financial companies and;(C)in subsection (b)—(i)in paragraph (2)—(I)in the paragraph heading, by striking financial companies and inserting bank holding companies;(II)by striking foreign nonbank financial companies supervised by the Board of Governors or; and(III)in subparagraph (B), by striking foreign nonbank financial company or; and(ii)in paragraph (3)—(I)in subparagraph (A)—(aa)by striking nonbank financial companies supervised by the Board of Governors and; and(bb)in clause (i), by inserting (as in effect on the day before the date of the enactment of the Terminating the Expansion of Too-Big-To-Fail Act of 2015) before the semicolon; and(II)in subparagraph (B), by inserting (as in effect on the day before the date of the enactment of the Terminating the Expansion of Too-Big-To-Fail Act of 2015) after section 113;(D)in subsection (c)—(i)in paragraph (1), by striking nonbank financial companies supervised by the Board of Governors and; and(ii)in paragraph (3)—(I)in subparagraph (A), by striking any nonbank financial company supervised by the Board of Governors and; and(II)in subparagraph (B)(iii), by striking a nonbank financial company supervised by the Board of Governors or;(E)in subsection (d)—(i)in paragraph (1), by striking each nonbank financial company supervised by the Board of Governors and; and(ii)in paragraph (2)—(I)by striking nonbank financial company supervised by the Board of Governors and; and(II)by striking significant nonbank financial companies and each place the term appears;(F)in subsection (e), by striking nonbank financial companies supervised by the Board of Governors or;(G)in subsection (f), by striking and by nonbank financial companies supervised by the Board of Governors; and(H)in subsection (g), by striking , nonbank financial companies supervised by the Board of Governors,;(5)in section 116 (12 U.S.C. 5326)—(A)in subsection (a), by striking or a nonbank financial company supervised by the Board of Governors; and(B)in subsection (b)—(i)in paragraph (1)(A), by striking , nonbank financial company supervised by the Board of Governors,; and(ii)in paragraph (2), by striking and nonbank financial company supervised by the Board of Governors;(6)in section 117 (12 U.S.C. 5327)—(A)in subsection (b), by striking such entity shall be treated as a nonbank financial company supervised by the Board of Governors, as if the Council had made a determination under section 113 with respect to that entity and inserting for purposes of this title, such entity shall be treated as a bank holding company with total consolidated assets of $50,000,000,000; and(B)in subsection (c)—(i)in paragraph (1), by striking a nonbank financial company supervised by the Board of Governors and inserting a bank holding company with total consolidated assets of $50,000,000,000; and(ii)in paragraph (2), by striking subparagraph (C);(7)in section 119(a)(1) (12 U.S.C. 5329(a)(1)), by striking , nonbank financial company,;(8)in section 120 (12 U.S.C. 5330)—(A)in subsection (a)—(i)by striking or nonbank financial companies; and(ii)by striking and nonbank financial companies; and(B)in subsection (d)—(i)in paragraph (1), by adding and at the end;(ii)in paragraph (2), by striking ; and and inserting a period; and(iii)by striking paragraph (3);(9)in section 121 (12 U.S.C. 5331)—(A)in subsection (a), by striking , or a nonbank financial company supervised by the Board of Governors,;(B)in subsection (c), by inserting (as in effect on the day before the date of the enactment of the Terminating the Expansion of Too-Big-To-Fail Act of 2015) after section 113; and(C)in subsection (d)—(i)in the heading, by striking Foreign financial companies and inserting Foreign-Based bank holding companies;(ii)in the matter preceding paragraph (1), by striking foreign nonbank financial companies supervised by the Board of Governors and; and(iii)by striking paragraph (2) and inserting the following:(2)taking into account the extent to which the foreign-based bank holding company is subject on a consolidated basis to home country standards that are comparable to those applied to bank holding companies in the United States.;(10)in the heading for subtitle C, by striking Certain nonbank financial companies and;(11)in section 155(d) (12 U.S.C. 5345(d)), by striking and nonbank financial companies supervised by the Board of Governors;(12)in section 163 (12 U.S.C. 5363)—(A)by striking subsection (a);(B)by redesignating subsection (b) as subsection (a); and(C)in subsection (a), as so redesignated, by striking or a nonbank financial company supervised by the Board of Governors each place the term appears;(13)in section 165 (12 U.S.C. 5365)—(A)in the section heading, by striking nonbank financial companies supervised by the Board of Governors and;(B)in subsection (a)(1)—(i)by striking nonbank financial companies supervised by the Board of Governors and; and(ii)in subparagraph (A), by striking nonbank financial companies and;(C)in subsection (b)—(i)in paragraph (1), by striking nonbank financial companies supervised by the Board of Governors and each place the term appears;(ii)in paragraph (2)—(I)in the paragraph heading, by striking foreign financial companies and inserting foreign-based bank holding companies;(II)by striking foreign nonbank financial company supervised by the Board of Governors or; and(III)in subparagraph (B)—(aa)by striking foreign financial company and inserting foreign-based bank holding company; and(bb)by striking financial companies and inserting bank holding companies;(iii)in paragraph (3)—(I)by inserting (as in effect on the day before the date of the enactment of the Terminating the Expansion of Too-Big-To-Fail Act of 2015) after section 113 each place the term appears; and(II)in subparagraph (A), by striking nonbank financial companies supervised by the Board of Governors and; and(iv)in paragraph (4), by striking a nonbank financial company supervised by the Board of Governors or;(D)in subsection (c)—(i)in paragraph (1)—(I)by striking nonbank financial company supervised by the Board of Governors and; and(II)by striking bank holding companies and inserting bank holding company; and(ii)in paragraph (2)(D), by striking nonbank financial company supervised by the Board of Governors or a;(E)in subsection (d)—(i)by striking nonbank financial company supervised by the Board of Governors and each place the term appears;(ii)in paragraph (1), by striking bank holding companies and inserting bank holding company;(iii)in paragraph (2)—(I)by striking significant nonbank financial companies and each place the term appears; and(II)by striking bank holding companies and inserting bank holding company;(iv)in paragraph (4), by striking a nonbank financial company supervised by the Board of Governors or;(v)in paragraph (5), by striking a nonbank financial company supervised by the Board of Governors or each place the term appears; and(vi)in paragraph (6), by striking the nonbank financial company supervised by the Board, any bank holding company, or any subsidiary or affiliate of the foregoing and inserting any bank holding company or any subsidiary or affiliate of the bank holding company;(F)in subsection (e)—(i)in paragraph (1), by striking a nonbank financial company supervised by the Board of Governors or;(ii)in paragraph (2), by striking nonbank financial company supervised by the Board of Governors and;(iii)in paragraph (3), by striking the nonbank financial company supervised by the Board of Governors or each place the term appears; and(iv)in paragraph (4), by striking a nonbank financial company supervised by the Board of Governors or;(G)in subsection (f), by striking nonbank financial companies supervised by the Board of Governors and;(H)in subsection (g)(1), by striking and any nonbank financial company supervised by the Board of Governors;(I)in subsection (h)—(i)by striking paragraph (1);(ii)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively;(iii)in paragraph (1) (as redesignated), by striking paragraph (3) each place the term appears and inserting paragraph (2); and(iv)in paragraph (2) (as redesignated), by striking nonbank financial company supervised by the Board of Governors or each place the term appears;(J)in subsection (i)—(i)in paragraph (1)—(I)in subparagraph (A), by striking nonbank financial companies supervised by the Board of Governors and; and(II)in subparagraph (B), by striking and nonbank financial companies; and(ii)in paragraph (2)(A), by striking nonbank financial company supervised by the Board of Governors and a;(K)in subsection (j)—(i)in paragraph (1), by striking or a nonbank financial company supervised by the Board of Governors; and(ii)in paragraph (2), by inserting (as in effect on the day before the date of the enactment of the Terminating the Expansion of Too-Big-To-Fail Act of 2015) after section 113; and(L)in subsection (k)(1), by striking or nonbank financial company supervised by the Board of Governors;(14)in section 166 (12 U.S.C. 5366), by striking a nonbank financial company supervised by the Board of Governors or each place the term appears;(15)in section 169 (12 U.S.C. 5369), by striking and nonbank financial companies; and(16)in section 171(b) (12 U.S.C. 5371(b))—(A)by striking , depository institution holding companies, and nonbank financial companies supervised by the Board of Governors each place the term appears and inserting and depository institution holding companies;(B)in paragraph (3)—(i)by striking or nonbank financial companies supervised by the Board of Governors; and(ii)by striking or the primary financial regulatory agency in the case of nonbank financial companies supervised by the Board of Governors; and(C)in paragraph (4)—(i)by striking or by nonbank financial companies supervised by the Board of Governors each place the term appears; and(ii)in subparagraph (D), by adding a period at the end.(b)Dodd-Frank Wall Street Reform and Consumer Protection ActSections 216 and 217 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203; 124 Stat. 1519) are repealed.(c)Conforming
			 amendments(1)Bank Holding
 Company Act of 1956The Bank Holding Company Act of 1956 (12 U.S.C. 1841 et seq.) is amended—(A)in section 13 (12 U.S.C. 1851)—(i)in subsection (a), by striking paragraph (2);(ii)in subsection (b)(2)(B)—(I)in clause (i)(II), by striking , any nonbank financial company supervised by the Board; and(II)in clause (ii), by striking and nonbank financial companies supervised by the Board;(iii)in subsection (c)(2)—(I)by striking or nonbank financial company supervised by the Board; and(II)by striking or 2 years after the date on which the entity or company becomes a nonbank financial company supervised by the Board;(iv)in subsection (e)(2), by striking or nonbank financial company supervised by the Board each place the term appears;(v)in subsection (g), by striking or nonbank financial company supervised by the Board each place the term appears; and(vi)in subsection (h)—(I)by striking paragraph (3);(II)by redesignating paragraphs (4) through (7) as paragraphs (3) through (6), respectively; and(III)in paragraph (3), as so redesignated, by striking or nonbank financial company supervised by the Board each place the term appears; and(B)in section 14(a) (12 U.S.C. 1852(a))—(i)in paragraph (2)—(I)by striking subparagraph (E); and(II)by redesignating subparagraph (F) as subparagraph (E); and(ii)in paragraph (3)(C), by striking or other nonbank financial company supervised by the Board.(2)Dodd-Frank
 Wall Street Reform and Consumer Protection ActThe Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203) is amended—(A)in the table of contents in section 1(b)—(i)by striking the items relating to sections 113, 114, 161, 162, 164, 167, 170, 216, and 217;(ii)in the item relating to section 115, by striking nonbank financial companies supervised by the Board of Governors and;(iii)in the item relating to subtitle C of title I, by striking certain nonbank financial companies and; and(iv)in the item relating to section 165, by striking nonbank financial companies supervised by the Board of Governors and;(B)in section 201(a) (12 U.S.C. 5381(a))—(i)in paragraph (11)(B)—(I)by striking clause (ii); and(II)by redesignating clauses (iii) and (iv) as clauses (ii) and (iii), respectively;(ii)by striking paragraphs (14) and (15); and(iii)by redesignating paragraph (16) as paragraph (14);(C)in section 210(o)(1)(A) (12 U.S.C. 5390(o)(1)(A)), by striking and any nonbank financial company supervised by the Board of Governors;(D)in section 618(a)(4)(B) (12 U.S.C. 1850a(a)(4)(B))—(i)by striking clause (i); and(ii)by redesignating clauses (ii) through (vi) as clauses (i) through (v), respectively;(E)in section 716(i)(1) (15 U.S.C. 8305(i)(1))—(i)by striking subparagraph (B);(ii)by redesignating subparagraph (C) as subparagraph (B); and(iii)in subparagraph (B), as so redesignated—(I)in the heading, by striking , non-systemically significant institutions not subject to heightened prudential supervision as regulated under section 113 and inserting swaps entities; and(II)by striking , non-systemically significant institutions not subject to heightened prudential supervision as regulated under section 113;(F)in section 726(a) (15 U.S.C. 8323(a)), by striking a nonbank financial company (as defined in section 102) supervised by the Board, an affiliate of such a bank holding company or nonbank financial company, and inserting an affiliate of such a bank holding company,; and(G)in section 765(a) (15 U.S.C. 8343(a)), by striking a nonbank financial company (as defined in section 102) supervised by the Board of Governors of the Federal Reserve System, affiliate of such a bank holding company or nonbank financial company, and inserting affiliate of such a bank holding company,.(3)Federal Deposit
 Insurance ActSection 10(b)(3) of the Federal Deposit Insurance Act (12 U.S.C. 1820(b)(3)) is amended—(A)in subparagraph (A)—(i)by striking or nonbank financial company supervised by the Board of Governors; and(ii)by striking or of such nonbank financial company supervised by the Board of Governors; and(B)in subparagraph (B), by striking a nonbank financial company supervised by the Board of Governors or.(4)Federal Reserve
 ActSection 11 of the Federal Reserve Act (12 U.S.C. 248) is amended—(A)by redesignating the second subsection (s), as added by section 318(c) of the Enhancing Financial Institution Safety and Soundness Act of 2010 (124 Stat. 1527), as subsection (t); and(B)in paragraph (2) of subsection (t) (as redesignated)—(i)in subparagraph (A), by striking the semicolon and inserting ; and;(ii)in subparagraph (B), by striking ; and and inserting a period; and(iii)by striking subparagraph (C).(5)Title
 31Section 313(c)(1) of title 31, United States Code, is amended—(A)by striking subparagraph (C); and(B)by redesignating subparagraphs (D) through (H) as subparagraphs (C) through (G), respectively.3.Repeal of the
 Payment, Clearing, and Settlement Supervision Act of 2010(a)In generalThe Payment, Clearing, and Settlement Supervision Act of 2010 (12 U.S.C. 5461 et seq.) is repealed.(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203) is amended by striking—(1)the item relating to title VIII; and(2)the items relating to sections 801 through 814.